***********
Upon consideration of the record and the briefs and oral arguments of the parties, the Full Commission finds and concludes that Defendants' appeal of the Order of the Chief Deputy Commissioner consolidating the above-captioned cases is interlocutory, and therefore not immediately appealable. However, since an Order of consolidation is not necessary to *Page 2 
streamline the hearing process, the issue raised in Defendants' appeal should be addressed to avoid further delay of these cases.
Therefore, in the interest of judicial economy, the Full Commission finds and concludes that the January 18, 2011 Order of Chief Deputy Commissioner Taylor consolidating these cases should be set aside. These cases should be heard separately, but before the same Deputy Commissioner as special set cases, either on the same day, or at the same calendar setting. The Full Commission further finds and concludes that the depositions of witnesses common to both cases should be scheduled and taken, either on the same day, or according to further guidelines established by the Deputy Commissioner.
It is therefore ORDERED that the January 18, 2011 Order of Chief Deputy Commissioner Taylor consolidating these cases is hereby set aside.
It is further ORDERED that in the interest of judicial economy, these cases shall be heard as special set cases on the same day, or at the same calendar setting. The depositions of witnesses common to both cases shall be taken on the same day, or according to guidelines established by the Deputy Commissioner. These cases are referred to Chief Deputy Commissioner Taylor to be set for hearing.
Defendants shall pay the costs of these proceedings.
This the ___ day of May 2011.
                                S/______________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING: *Page 3 
  S/_______________ LINDA CHEATHAM COMMISSIONER
  S/________________ DANNY L. McDONALD COMMISSIONER
 *Page 1